Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an instrument comprising a driver shaft rotatably disposed through an elongate body having a release button that either permits or prevents removal of the driver shaft from the body, a proximal portion of the elongate body having a faceted sidewall that includes a plurality of throughholes formed in a single face of the faceted sidewall and the release button is disposed in one of the plurality of throughholes, as claimed in claim 1; an instrument comprising a driver shaft rotatably disposed through an elongate body having a release button that either permits or prevents removal of the driver shaft from the body, wherein the elongate body includes a plurality of throughholes formed in a first face of a faceted sidewall of the elongate body, the release button disposed distal to at least one of the plurality of throughholes, as claimed in claim 25; and an instrument comprising a driver shaft rotatably disposed through an elongate body having a release button that either permits or prevents removal of the driver shaft from the body, wherein a sliding collar is disposed in the release button with the driver shaft passing through the sliding collar, and both the release button and sliding collar move in a transverse direction to permit or prevent the removal of the driver shaft, as claimed in claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775